990 F.2d 1378
301 U.S.App.D.C. 108
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Bernard WILLIAMS, Appellant.
Nos. 91-3084, 91-3099.
United States Court of Appeals, District of Columbia Circuit.
March 29, 1993.

Before:  MIKVA, Chief Judge;  WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellants' convictions be affirmed.   As to appellant Bernard Williams, the evidence at trial did not establish an evidentiary foundation for granting his request for a jury instruction on the law of entrapment.   See United States v. Burkley, 591 F.2d 903, 914 (D.C.Cir.1978), cert. denied, 440 U.S. 966 (1979).   As to appellant Jeffrey Williams, the district court did not abuse its discretion in denying his motion to sever.   See United States v. Tarantino, 846 F.2d 1384, 1398 (D.C.Cir.)  (trial judge is usually in the best position to evaluate the resulting degree of prejudice, and jury instructions generally are sufficient to minimize any disparities in evidence), cert. denied, 488 U.S. 867 (1988).   Finally, the district court did not err in denying Jeffrey Williams' motion for acquittal.   The court properly concluded that a reasonable jury could infer guilt from the evidence presented.   See United States v. Lam Kwong-Wah, 924 F.2d 298, 303 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.